DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment received 2/7/22 was entered into the record.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the switch arrangement."  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the vane wheel."  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitations "the switch lever" and “the switch arrangement.”  There is insufficient antecedent basis for these limitations in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

As best understood, claims 1-8, 10, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ademmer et al. US 5,240,245 (“Ademmer”) in view of Hashimoto et al. US 5,013,023 (“Hashimoto”).
Regarding claim 1, Ademmer disclosed a value note box, with a first storage compartment (II) for storing notes of value, with at least a second storage compartment (I) for storing notes of value, and with a switch unit (including 38) for selectively feeding notes of value into the first storage compartment or into the second storage compartment the switch unit comprising a switch element (see Figures 1 and 2), and a portion of the switch element delimiting at least one side of the first storage compartment (as seen in Figures 1 and 2);
wherein the section of the switch element serves as a separating element between the first storage compartment and the second storage compartment (see at least 38 in Figure 1), 
the switch element is pivotable about an axis of rotation (see Figures 1 and 2).
Ademmer did not teach the axis of rotation running in the middle third of the separating element.  Hashimoto teaches a switch element pivotable about an axis of rotation, the axis of rotation runs in the middle third of the separating element (see Figures 7A, 7B, and 8, noting that axis of rotation 7a runs in the middle third of storing subsection 2).  
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to use the teachings of Hashimoto within Ademmer to provide the rotational axis in the middle third of the separating element to conserve space thus contributing to a more compact container.
Regarding claim 2, Ademmer disclosed the portion of the switch element serves as a separating element between the first storage compartment and the second storage compartment, preferably forms a delimiting wall of the first storage compartment and a delimiting wall of the second storage compartment (see at least Figures 1 and 2).  
Regarding claim 3, Ademmer disclosed in a first switch position for feeding notes of value fed to the value note box into the first storage compartment, the switch element is arranged in a first position, and wherein in a second switch position for feeding notes of value fed to the value note box into the second storage compartment, the switch element is arranged in a second position (see at least Figures 1-3).  
Regarding claim 4, Ademmer disclosed in the second position of the switch element, the first storage compartment is smaller than in the first position of the switch element (see Figures 1 and 2, noting that the compressed compartments read on this limitation).  
Regarding claim 5, Ademmer disclosed notes of value are stored in a lying manner at least in the first storage compartment in case the value note box is positioned in a device for handling notes of value as intended, a first note of value fed to the first storage compartment resting on the switch element with its front or back (see at least Figure 2).  
Regarding claim 6, Ademmer disclosed the switch arrangement is configured and arranged such that a value note stack arranged in the first storage compartment is capable of being compressed at least in a feeding area for feeding a further note of value to the value note stack when moving the switch element from the second into the first position (see Figures 1-3).  
Regarding claim 7, Ademmer disclosed the first storage compartment is arranged above the second storage compartment (Figure 1).
Regarding claim 8, Ademmer disclosed the notes of value fed to the second storage compartment by the switch unit may fall into the second storage compartment in a disordered manner (see Figure 2).  
Regarding claim 10, Ademmer disclosed the switch unit comprises an elastically deformable element (including 62 or 65) which exerts a force on the switch element such that it is moved into the second position or remains in the second position.  
Regarding claim 12, Ademmer disclosed the value note box comprises at least one vane wheel (see grooves 108 in the draw in rollers in Figure 5) which is rotatable about an axis of rotation and with at least one elastically deformable vane for the transport of notes of value fed to the value note box into the first or second storage compartment.  
Regarding claim 13, Ademmer disclosed the value note box has at least one drive roller (Figure 1) rotatable about an axis of rotation and drivable from outside, and one press-on roller opposite to the drive roller (Figure 1).  
Regarding claim 14, Ademmer disclosed the drive roller and the vane wheel are arranged in a rotationally fixed manner on a shaft drivable from outside (see at least Figure 1.  
Regarding claim 15, Ademmer disclosed an arrangement with a device for handling notes of value comprising, a value note box, with a first storage compartment for storing notes of value, with at least a second storage compartment for storing notes of value (see I and II in Figure 1), and 
with a switch unit for selectively feeding notes of value into the first storage compartment or into the second storage compartment (see Figures 1-3), the switch unit comprising a switch element (including 38), and a portion of the switch element delimiting at least one side of the first storage compartment, wherein the section of the switch element serves as a separating element between the first storage compartment and the second storage compartment (Figure 1), the switch element is pivotable about an axis of rotation, and wherein the device further comprises a drive unit (50) for driving the switch arrangement and a sensor unit (70, 72) for detecting the position of the switch lever (32).
Ademmer did not teach the axis of rotation running in the middle third of the separating element.  Hashimoto teaches a switch element pivotable about an axis of rotation, the axis of rotation runs in the middle third of the separating element (see Figures 7A, 7B, and 8, noting that axis of rotation 7a runs in the middle third of storing subsection 2).  

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD J SANDERS whose telephone number is (571)270-3096. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOWARD J SANDERS/           Primary Examiner, Art Unit 3653